Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, “a detection system” is interpreted in light of the instant specification’s paragraph 41 and 42, with additional consideration to the rest of the specification. Secondly, “a control system” is interpreted in light of the instant specification’s paragraph 58 and Figure 3, with additional consideration to the rest of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 11-13, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regmi; Sagar Kumar et al. (US PGPub 20180120837).
Regarding claim 1, Regmi teaches:
A system adapted for a vehicle to evacuate from a condition, the system comprising: a detection system configured to detect a condition; a control system configured to: determine whether to evacuate the vehicle in response to the detection system detecting the condition; (Paragraph 11: "detecting a possible SME incident related to a driver of a vehicle moving in traffic. Specifically, autonomous-driving capabilities of the vehicle are engaged to autonomously evacuate the vehicle and the driver from the traffic, thereby reducing a risk of a traffic accident which might otherwise occur were the vehicle to stay in the traffic under little or no control of the driver due to the SME.")
select a mode of evacuation to evacuate the vehicle away from the condition in response to determining that the vehicle is to be evacuated; and evacuate the vehicle away from the condition according to the mode of evacuation in response to selecting the mode of "the system determines the severity of the emergency and takes appropriate control of the vehicle. If the medical emergency is not life-threatening, the system may drive the vehicle to a safe area, park the vehicle, and then request help from emergency service providers (e.g., ambulance and police). If the medical emergency is severe (e.g., life-threatening), the system may transition the vehicle to an EMS (Emergency Medical Service)-privileged vehicle and autonomously drive the vehicle to an emergency service provider.")

Regarding claim 2, Regmi teaches the system of claim 1 and further teaches:
wherein: the detection system is further configured to determine a type or a seriousness of the condition; and the control system is configured to determine whether to evacuate the vehicle based on the determined type or the determined seriousness of the condition.  (Abstract, as shown in the rejection of claim 1)

Regarding claim 3, Regmi teaches the system of claim 2 and further teaches:
wherein: the control system is configured to select the mode of evacuation based on the determined type or the determined seriousness of the condition, in response to determining that the vehicle is to be evacuated.  (Abstract, as shown in the rejection of claim 1)

Regarding claim 10, Regmi teaches the system of claim 1 and further teaches:
wherein: the control system is configured to select the mode of evacuation by selecting from one of: moving to a side of a road, exiting from a highway, and moving away from the condition to a destination location.  (Paragraph 12: "When operating in autonomous-driving mode A, the vehicle may be able to execute steering, acceleration and deceleration of the vehicle without any human intervention from the driver, thereby driving the vehicle to a specific location autonomously. When operating in autonomous-driving mode B, the vehicle may be able to autonomously pull itself over to a nearby safe location, such as a curbside or road shoulder, or into a parking lot located by the side of the traffic.")
Claims 11-13, & 20 are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 1-3 & 10, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Regmi in view of Fowe; James (US PGPub 20200124439).
Regarding claim 4, Regmi teaches the system of claim 1, but does not teach:
further comprising a memory accessible by the detection system and the control system, the memory including historical data at specific locations,
historical speed data at the specific locations, historical speed data at the specific locations, or one or more results of previous evacuations, each of the one or more results indicating whether a previous evacuation was successful, a mode of evacuation used in the previous evacuation, a time of the previous evacuation, a destination location of the previous evacuation, a load consumption of the previous evacuation, or a duration of the previous evacuation.  
However, in the same field of endeavor, Fowe teaches:
further comprising a memory accessible by the detection system and the control system, the memory including historical data at specific locations, (Paragraph 4: "The processing circuitry may be configured to: generate a first lane-level maneuver pattern between an origin and a destination based on a database of historical probe data points...where each probe data point includes location information")
historical speed data at the specific locations, historical speed data at the specific locations, or one or more results of previous evacuations, each of the one or more results indicating whether a previous evacuation was successful, a mode of evacuation used in the previous evacuation, a time of the previous evacuation, a destination location of the previous evacuation, a load consumption of the previous evacuation, or a duration of the previous evacuation.  (Paragraph 34 "According to the example embodiment described below with the probe data being from motorized vehicles traveling along roadways, the probe data may include… rate of travel, (e.g. speed)" and Paragraph 55: "comparing the data against historical incident data, particularly incident data with weather condition context")
Regmi and Fowe are analogous art as they both generally relate to the navigation and control of an autonomous vehicle in response to special circumstances.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Regmi with those of Fowe to create an autonomous vehicle response system with the ability to use historical and real time data in “establishing recommended lane-level guidance between an origin and a destination based on a safe, efficient, or popular path” (Fowe: Paragraph 4)

	Regarding claim 5, Regmi in combination with Fowe teaches the system of claim 4, Fowe further teaches:
wherein: the detection system is further configured to: access the memory to retrieve historical data at a current location, historical speed data at the current location, a historical environment condition at the current location, or the one or more results of previous evacuations; (Paragraphs 34 and 55 as applied above)
and determine a type or a seriousness of the condition at the current location based on a comparison of current data with the historical data at the current location, a comparison of current speed data with the historical speed data at the current location, or a comparison of a current environment condition with the historical environment condition at the current location.  (Paragraphs 34 and 55 as applied above, the type of condition is interpreted to correspond to weather or traffic etc. as taught in Fowe)
Claims 14-15 .
Claims 6-7 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Regmi in view of Fowe and further in view of Xu; Jingwei et al. (US PGPub 20200200558)
Regarding claim 6, Regmi in combination with Fowe teach the system of claim 4, Fowe further teaches:
wherein: the detection system is further configured to: access the memory to retrieve historical data at a current location, historical speed data at the current location, a historical environment condition at the current location, or the one or more results of previous evacuations; (Paragraphs 34 and 55 as applied above)
The combination does not explicitly teach:
and determine a probability of the condition at the current location based on a comparison of current data with the historical data at the current location, a comparison of current speed data with the historical speed data at the current location, or a comparison of a current environment condition with the historical environment condition at the current location; and the control system is further configured to select the mode of evacuation based on the determined probability of the condition.  
However, in the same field of endeavor, Xu teaches:
and determine a probability of the condition at the current location based on a comparison of current data with the historical data at the current location, a comparison of current speed data with the historical speed data at the current location, or a comparison of a current environment condition with the historical environment condition at the current location; and the control system is further configured to select the mode of evacuation based on the determined probability of the condition.  (Paragraph 3: "In various embodiments, the autonomous driving instructions for a geographic area are determined based on current data, such as current and/or expected future traffic information/data for the geographic area, current and/or expected future incident information/data for the geographic area, current and/or expected future weather information/data, and/or the like. In an example embodiment, the current data is real time or near real time accurate. In an example embodiment, the autonomous driving instructions are determined based on historical autonomous driving pattern information/data for the geographic area." The “mode of evacuation” is taught Regmi as above, the speed and environment data and their comparison is taught in Fowe as above)
Regmi, Fowe, and Xu are analogous as they all generally relate to the navigation and control of an autonomous vehicle in response to special circumstances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Regmi and Fowe with those of Xu to base autonomous condition evacuation on historical data “lead to more efficient and safe driving strategy decisions.” (Xu: Paragraph 2)

Regarding claim 7, Regmi in combination with Fowe teach the system of claim 4, Regmi further teaches:
…
and the control system is configured to: select the mode of evacuation (Abstract)
…
and select the mode of evacuation (Abstract)
Fowe further teaches:
based on a comparison of current data with historical data at a current location, a comparison of current speed data with historical speed data at the current location, or a comparison of a current environment condition with a historical environment condition at 
The combination does not explicitly teach:
wherein: the detection system is further configured to: determine whether the one or more results of previous evacuations exist in the memory;
…
based on the one or more results of previous evacuations, in response to the one or more results of previous evacuations being determined to exist;
…
However, in the same field of endeavor, Xu teaches:
wherein: the detection system is further configured to: determine whether the one or more results of previous evacuations exist in the memory; (Paragraph 3: "In various embodiments, the autonomous driving instructions for a geographic area are determined based on current data, such as current and/or expected future traffic information/data for the geographic area, current and/or expected future incident information/data for the geographic area, current and/or expected future weather information/data, and/or the like. In an example embodiment, the current data is real time or near real time accurate. In an example embodiment, the autonomous driving instructions are determined based on historical autonomous driving pattern information/data for the geographic area.")
based on the one or more results of previous evacuations, in response to the one or more results of previous evacuations being determined to exist; (Paragraph 7: "the method further comprises accessing historical autonomous driving pattern data for the geographic area, wherein the autonomous driving instructions are determined based at least in part on the historical autonomous driving pattern data.")
Claims 16-17 are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 6-7, respectively.

Claims 8-9 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Regmi in view of Fowe and further in view of Oba, Eiji (WO 2017002471).
Regarding claim 8, Regmi in combination with Fowe teaches the system of claim 4, Regmi further teaches:
wherein: the control system is configured to select the mode of evacuation by: determining whether to move to a side of a road or exit from a highway; and in response to the control system determining not to move to a side of road or to exit from the highway, selecting a destination location (Paragraph 12 as applied above)
The combination does not explicitly teach:
from among destination locations based on the one or more results of previous evacuations accessed from the memory.  
However, in the same field of endeavor, Oba teaches:
from among destination locations based on the one or more results of previous evacuations accessed from the memory.  (Section 2 Paragraph 2: "For example, the travel route, route mileage is shortest, route required time is shortest, charges can cheapest route, giving priority to highway route, the route that passes through a good location views, past travel history routes or the like which is learned based on the like are selectable. The running mode, normal running mode, fuel economy priority running mode or the like is selectable ")



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Regmi and Fowe with those of Oba to arrive at an autonomous system capable of selecting the best route of travel by weighing navigation factors collected from historical data. (Oba: Section 2 Paragraph 2) See MPEP 2141 (III) (C)

Regarding claim 9, Regmi in combination with Fowe and Oba teaches the system of claim 8, Regmi further teaches:
wherein the control system is configured to select the destination location from among the destination locations based on a proximity, a safety, or an accessibility of each of the destination locations.  (Paragraph 38: "The most suitable destination may be determined by a distance of a medical facility from the vehicle, or by a period of time within which a medical facility may be able to meet with the vehicle.")

Claims 18-19 are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 8-9, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./Examiner, Art Unit 3662                                  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662